United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-1826
                                  ___________
Terry B. and John B., Minors, by       *
and through their natural parent,      *
Naomi Taylor,                          *
                                       *
               Plaintiffs-             *
Appellees,                             *
                                       *
v.                                     *
                                       *
Arkansas Department of Human           *
Services; Tom Dalton, in his           *
Individual and Official Capacity       *
as Director; Beverly Jones, in         *   Appeal from the United States
her Individual and Official            *   District Court for the
Capacity,                              *   Eastern District of Arkansas
                                       *
               Defendants,             *
                                       *   (UNPUBLISHED)
P.H. Gilkey, in his Individual         *
and Official Capacity; Cynthia         *
Mahomes, in her Individual and         *
Official Capacity,                     *
                                       *
               Defendants-             *
Appellants,                            *
                                       *
Michael Smith, in his Individual       *
Capacity; Joyce Smith, in her          *
Individual Capacity,                   *

               Defendants.
                                 ___________

                        Submitted: November 19, 1997
                           Filed: December 5, 1997
                                 ___________

Before BOWMAN, BRIGHT, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

      This § 1983 action was brought on behalf of Terry B. and John B.
against the Arkansas Department of Human Services and a number of
individuals, including P.H. Gilkey and Cynthia Mahomes.       The district
court1 denied the motion of Gilkey and Mahomes for summary judgment on
their qualified immunity defense, finding there remained material issues
of fact. Gilkey and Mahomes appeal this ruling, as well as the district
court’s denial of their motion for summary judgment on the merits. Based
on our review of the record we conclude that the district court should be
affirmed on its qualified immunity ruling and that the attempted appeal of
its ruling on the merits should be dismissed. See Johnson v. Jones, 515
U.S. 304, 313 (1995). So ordered.

      A true copy.

              Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.

                                      -2-